DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 8, 16, 20, and 21 have been amended.
Claims 1-23 have been examined.
The claim objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Drawings
The drawings are objected to because of the following informalities.
The figures are objected to as failing to comply with 37 CFR 1.83(a), which states, “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” The claims have been amended to recite, “retrieve, from a table stored in the array of memory cells, a map register ID using the vector register ID.” The figures do not show a table stored in the array of memory cells. The figures do show map registers and vector registers, but do not show a table, in particular a table stored in the array of memory cells. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 4 is objected to because of the following informalities.
Claim 4 recites, at line 2, “the data, accessed from the particular row.” The inclusion of the comma in this limitation appears to be a typographical error. The Examiner bases this conclusion on the following: 1) the comma is not proper grammatically; and 2) there are no markups indicating that the comma, which was not there in the previous versions of the claim, should be added. That is, the comma is not underlined, which would be necessary to indicate an intention to add the comma. Therefore, please do not include the comma in any subsequent versions of claim 4. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, at line 12, “receive a command comprising vector instructions.” This limitation is not described in the specification. The Applicant states, on page 10 of the response filed January 26, 2021 (“response”), “Support of the amended claim language of independent claims 1 and 16 can be found at least at paragraphs 0013, 0046-0047, 0049, 0064, among other locations.” The Examiner respectfully disagrees. For example, ¶ [0047] discloses that a command initiates execution of a number of logical operations. However, this does not disclose that the command includes multiple vector instructions. That is, a single vector command typically initiates execution of multiple operations. The claims, e.g., claim 1, include three elements: the command; vector instructions included in the command; and performing a vector operation that corresponds to the vector instructions. Therefore, the cited ¶ [0047], which discloses only two elements, i.e., the command and vector operations initiated by the command, cannot be relied upon for disclosing the third element as well, i.e., the vector instructions included in the command. The Examiner has been unable to locate any additional sections of the written description that provide support for including multiple vector instructions in a single command. Claims 8 and 16 have been amended to include similar language and are similarly rejected. 
Claims 2-7, 9-15, and 17-23 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites, at line 12, “the instruction set architecture.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “an instruction set architecture.”
Claim 10 recites, at line 1, “the processing resource.” There is insufficient antecedent basis for this limitation in the claim. It is unclear to which previously recited processing resource this refers. For purposes of examination, this limitation is interpreted as, “the host processing resource.”
Claims 9-15 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0356009 by Wheeler et al. (hereinafter referred to as “Wheeler”) in view of US Publication No. 2013/0024647 by Gove (hereinafter referred to as “Gove”) in view of US Publication No. 2019/0317892 by Lee (hereinafter referred to as “Lee”) in view of Power ISA Version 3.0 (hereinafter referred to as “Power”).
Regarding claim 1, Wheeler discloses:
an apparatus, comprising: an array of memory cells, wherein a plurality of rows in the array serve as a plurality of [registers]… (Wheeler discloses, at ¶ [0098], a memory array with cells arranged in a horizontal layout (i.e., rows.). As described at ¶ [0038], memory cells in a memory array serve as registers during performance of logical operations and/or computations.); and 
(Wheeler discloses, at ¶ [0105], performing operations using the array of memory cells which, as disclosed at ¶ [0047], involves receiving addresses (IDs) of the rows (registers) in the array and activating corresponding select lines, i.e., rows. As disclosed at ¶ [0098], the rows have memory cells commonly coupled thereto. As disclosed at ¶ [0037], instructions (which are understood to include operand addresses) are received from the host.);
receive a command comprising…instructions from the host processing resource, wherein the command is received to perform a particular…operation corresponding to the…instructions on the particular…register and wherein the…instructions are executable by the processing resource and by the host processing resource (Wheeler discloses, at ¶ [0037], receiving signals that control operations, which discloses receiving a command comprising instructions, and executing the instructions received from a host, which discloses that the instructions are executable by the processing resources and the host processing resources.);
extract additional data from the…instructions (Wheeler discloses, at ¶ [0063], the instructions can be mathematical operations, which discloses receiving additional data, i.e., operand data, and using the additional data in the operations, which discloses extracting the additional data from the instructions.);
responsive to receiving the command comprising the…instructions, access data from the particular row of the array serving as the particular… register to perform the particular…operation (Wheeler discloses, at ¶ [0105], computing components (processing resources) that perform operations using the elements stored in the rows (registers). Performing an operation on a row implicitly discloses receiving a command to perform the operation on the row.);
responsive to accessing the particular row of the array, perform the particular…operation on the data accessed from the particular row of the array and the additional data extracted from the…instructions used as operands (Wheeler discloses, at ¶ [0037], executing instructions (commands) received from a host. As disclosed at ¶ [0105], executing the instructions utilizes data in memory. As disclosed at ¶ [0063], the instructions can be more complex mathematical operations, which discloses using additional data, i.e., operand data, received with an instruction.).
Wheeler does not explicitly disclose that the aforementioned rows of cells (i.e., registers) are vector registers as defined by an instruction set architecture, the aforementioned register ID is a vector register ID, retrieving, from a table stored in the array of memory cells, a map register ID using the vector register ID, the aforementioned retrieving a memory address of a row of memory cells is from a map register having the map register ID, that the aforementioned instructions are vector instructions, that the aforementioned particular operation is a vector operation, that the register the particular operation operates on is a vector register, and that the instruction set architecture is shared between the processing resource and the host processing resource.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
vector registers as defined by an instruction set architecture, vector register IDs, retrieving from a table…a map register ID using the vector register ID, retrieving a memory address from a map register having the map register ID, and vector instructions for performing vector operations on vector registers (Gove discloses, at ¶ [0088], vector registers, which discloses corresponding vector register IDs, and vector instructions for performing vector operations on the vector registers. As disclosed at ¶ [0034], instructions, which include register identification, are specified according to the instruction set architecture being implemented. Gove also discloses, at ¶ [0110], a mapping table that uses a vector register ID to determine an entry, which discloses a map register ID, that is used to identify a cache line, which discloses retrieving the memory address.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s vector registers, instructions, and mapping because using vector instructions is a known technique to improve performance and achieve high throughput. See Gove, ¶ [0006]. 
Also, in the same field of endeavor (e.g., mapping) Lee discloses:
the table stored in the array of memory cells (Lee discloses, at ¶ [0041], a mapping table stored in a memory cell array.).

Also, in the same field of endeavor (e.g., ISAs) Power discloses:
an ISA shared between a host and in-memory processors (Power discloses, at page 857, § 4.5, the instruction set includes atomic memory instructions, which discloses that the ISA includes both near memory (in memory) instructions as well as regular, or normal mode instructions, indicating that the ISA is shared between near memory and standard processing units.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s system to share an ISA between the host and in memory processing units, as disclosed by Power, because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 2, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler also discloses:
wherein each row of the plurality of rows comprises a group of memory cells commonly coupled to one of a respective plurality of access lines of the array (Wheeler discloses, at ¶ [0098], a plurality of memory cells each coupled to a select line (i.e., access line) of a plurality of access lines.).

Regarding claim 3, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler also discloses:
wherein the processing resource is a controller and is further configured to execute a plurality of operations utilizing the data accessed from the particular row (Wheeler discloses, at ¶ [0062], executing a number of logical operations in parallel. The operations use the data from particular memory rows, and the processing resources are understood to be a controller, as they control execution of the operations.).

Regarding claim 4, Wheeler, as modified, discloses the elements of claim 3, as discussed above. Wheeler also discloses:
wherein the processing resource is further configured to, without transferring the data accessed from the particular row to a host to which the processing resource is coupled: execute the plurality of operations; and cause storing of a result of the execution of the plurality of operations in the plurality of rows (Wheeler discloses, at ¶ [0049], the compute components perform the operations and store the results in the memory without transferring the data to external circuitry such as a host to which the memory is coupled, as disclosed at ¶ [0032].).

Regarding claim 5, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler does not explicitly disclose wherein the processing resource is further configured to map the particular vector register to the particular row utilizing a map register, wherein the map register stores an address of the particular row.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
mapping a particular vector register to a particular row utilizing a map register, wherein the map register stores an address of the particular row (Gove disclsoses, at ¶ [0088], a mapping table (map registers) that maps vector registers to locations within a cache. As disclosed at ¶ [0110], the locations are cache line (row) addresses.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s mapping because renaming enables a small number of register identifiers to be used to refer to a large number of storage locations to eliminate execution hazards (dependencies). See Gove, ¶ [0066].

Regarding claim 6, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler does not explicitly disclose wherein the processing resource is further configured to access the particular row utilizing the vector register ID corresponding to the particular vector register.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
(Gove disclsoses, at ¶ [0088], a mapping table (map registers) that maps vector registers to locations within a cache. This discloses using vector register identifiers, as disclosed at ¶ [0095], to access the corresponding rows.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s mapping because renaming enables a small number of register identifiers to be used to refer to a large number of storage locations to eliminate execution hazards (dependencies). See Gove, ¶ [0066].

Regarding claim 7, Wheeler, as modified, discloses the elements of claim 6, as discussed above. Wheeler does not explicitly disclose wherein the vector register ID is defined by the instruction set architecture.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
wherein the vector register ID is defined by the instruction set architecture (Gove disclsoses, at ¶ [0065], identifying the registers, which discloses vector register IDs, based on the instructions. As the instructions are defined by the ISA, the registers IDs are likewise defined by the ISA.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s mapping because renaming enables a small number of register identifiers to be used to refer to a large number of storage locations to eliminate execution hazards (dependencies). See Gove, ¶ [0066].

Regarding claim 8, Wheeler discloses:
a method for accessing…registers, comprising: receiving, at a memory device, a plurality of memory addresses of an array of memory cells wherein each of the plurality of memory addresses corresponds to a row of memory cells from the array of memory cells (Wheeler discloses, at ¶ [0098], a memory device having an array of memory cells. As described at ¶ [0038], memory cells in the memory array serve as registers during performance of logical operations and/or computations. Wheeler discloses, at ¶ [0105], performing operations using the array of memory cells which, as disclosed at ¶ [0047], involves receiving addresses of the array and activating corresponding select lines, i.e., rows.); 
receive a command…from a host processing resource to perform a…operation corresponding to the…instructions (Wheeler discloses, at ¶ [0037], receiving signals that control operations, which discloses receiving a command comprising instructions, and executing the instructions received from a host, which discloses that the instructions are executable by the processing resources and the host processing resources.);
extracting additional data from the…instructions (Wheeler discloses, at ¶ [0063], the instructions can be mathematical operations, which discloses receiving additional data, i.e., operand data, and using the additional data in the operations, which discloses extracting the additional data from the instructions.);
receiving, at the memory device…identification (ID) corresponding to a…register… wherein the … ID is received from the host processing external to the memory device and the host processing resource and the first processing resource of the memory device, which are separated by a bus (Wheeler discloses, at ¶ [0105], performing operations using the array of memory cells which, as disclosed at ¶ [0047], involves receiving addresses (IDs) of the rows (registers) in the array. As disclosed at ¶ [0037], instructions (which are understood to include operand addresses) are received from the host which, as shown in Figure 1, is separated from the memory device by a bus.);
…a first group of memory cells commonly coupled to an access line of the array (Wheeler discloses, at ¶ [0098], the array includes a plurality of memory cells each coupled to a select line (i.e., access line).).; 
accessing, via a second processing resource of the memory device…data from the first group of memory cells using the memory address (Wheeler discloses, at ¶ [0105], performing operations using the array of memory cells, which discloses accessing data from the cells specified by a corresponding address. As disclosed at ¶ [0038], the operations are performed by a number of compute components, which discloses a second processing resource of the memory device.); and 
executing the… operation on the…data and the additional data used as operands, wherein the…operation is executed by the second processing resource of the memory device and wherein the second processing resource comprises compute components of sensing circuitry of the memory device (Wheeler discloses, at ¶ [0105], computing components (processing resources) that perform operations using the elements stored in the rows. As disclosed at ¶ [0063], the instructions can be more complex mathematical operations, which discloses using additional data, i.e., operand data, received with an instruction. As disclosed at ¶ [0038], the operations are performed by sensing circuitry that includes a number of compute components, which discloses a second processing resource of the memory device).
Wheeler does not explicitly disclose storing the plurality of memory addresses in a plurality of map registers of the memory device, that the aforementioned command comprises vector instructions, that the aforementioned ID is a vector ID corresponding to a vector register registers are vector registers, that the instruction set architecture is shared by the host processing resource and a first processing resource of the memory device, such that the host processing resource and the first processing resource of the memory device…can execute a vector instruction defined by the instruction set architecture where the vector operation corresponds to the vector instructions, retrieving, from a table stored in the array of memory cells, a map register ID utilizing the vector ID, retrieving, via the first processing resource, a memory address from a map register having the map register ID, and that the aforementioned particular operation is a vector operation using vector data.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
storing the plurality of memory addresses in a plurality of map registers of the memory device (Gove discloses, at ¶ [0088], a mapping table (map registers) that maps vector registers to locations within a cache. As disclosed at ¶ [0110], the locations are cache line (memory) addresses.);
vector instructions and that the aforementioned ID is a vector ID corresponding to a vector register registers are vector registers (Gove discloses, at ¶ [0088], a mapping table that maps vector registers to locations within a cache. This discloses vector identifiers corresponding to vector registers. Gove also discloses, at ¶ [0065], identifying the registers based on vector instructions. As the instructions are defined by the ISA, the registers IDs are likewise defined by the ISA.); 
retrieving, from a table…a map register ID utilizing the vector ID and retrieving a memory address from a map register having the vector ID (Gove discloses, at ¶ [0110], a mapping table that uses a vector register ID to determine an entry, which discloses a map register ID, that is used to identify a cache line, which discloses retrieving the memory address.); and 
(Gove discloses, at ¶ [0088], vector registers and performing vector operations, which discloses using vector data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s vector registers and instructions because using vector instructions is a known technique to improve performance and achieve high throughput. See Gove, ¶ [0006]. Furthermore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include Gove’s mapping because renaming enables a small number of register identifiers to be used to refer to a large number of storage locations to eliminate execution hazards (dependencies). See Gove, ¶ [0066].
Also, in the same field of endeavor (e.g., mapping) Lee discloses:
the table stored in the array of memory cells (Lee discloses, at ¶ [0041], a mapping table stored in a memory cell array.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include storing a table in the memory cell array because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also, in the same field of endeavor (e.g., ISAs) Power discloses:
an ISA shared between a host and in-memory processors such that the host processing resource and the first processing resource of the memory device…can execute a vector instruction defined by the instruction set architecture where the vector operation corresponds to the vector instructions (Power discloses, at page 857, § 4.5, the instruction set includes atomic memory instructions, which discloses that the ISA includes both near memory (in memory) instructions as well as regular, or normal mode instructions, indicating that the ISA is shared between near memory and standard processing units. The ISA defines and can execute vector instructions, as disclosed at Chapter 6, e.g., p. 232.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s system to share an ISA between the host and in 

Regarding claim 9, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler does not explicitly disclose wherein the map register stores a memory address corresponding to a particular row comprising the first group of memory cells commonly coupled to the access line of the array.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
wherein the map register stores a memory address corresponding to a particular row comprising the first group of memory cells commonly coupled to the access line of the array (Gove discloses, at ¶ [0088], a mapping table (map registers) that maps vector registers to locations within a cache. As disclosed at ¶ [0110], the locations are cache line (row) addresses.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s mapping because renaming enables a small number of register identifiers to be used to refer to a large number of storage locations to eliminate execution hazards (dependencies). See Gove, ¶ [0066].

Regarding claim 14, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler also discloses:
wherein the plurality of memory addresses is received from a host (Wheeler discloses, at ¶ [0037], receiving signals from the host, including address latch signals to control data read/write/erase operations. These signals are interpreted as including memory addresses for the memory being operated on.).

Regarding claim 15, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler also discloses:
(Wheeler discloses, at ¶ [0101], a first group of cells is a first input to an operation and a second group of cells is a second input to the operation. As disclosed at ¶ [0102] and Figure 4, the groups can be stored in different rows (registers).).
Wheeler does not explicitly disclose that the aforementioned operation is a vector operation and the aforementioned data is vector data.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
vector operations using vector data (Gove discloses, at ¶ [0088 performing vector operations, which use vector data.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s vector registers and instructions because using vector instructions is a known technique to improve performance and achieve high throughput. See Gove, ¶ [0006].

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Gove in view of Lee in view of Power in view of US Patent No. 6,594,574 by Jourdan et al. (hereinafter referred to as “Jourdan”).
Regarding claim 10, Wheeler, as modified, discloses the elements of claim 9, as discussed above. Wheeler does not explicitly disclose receiving, at the processing resource, a request to update the vector register, wherein the request includes a new memory address of the array.
However, in the same field of endeavor (e.g., register mapping) Jourdan discloses:
receiving, at the processing resource, a request to update the vector register, wherein the request includes a new memory address of the array (Jourdan discloses, at col. 5, lines 1-5, a register to register move instruction, which is a request to update a destination register that includes a new memory address of the array, i.e., the address indicated by the destination.).


Regarding claim 11, Wheeler, as modified, discloses the elements of claim 10, as discussed above. Wheeler does not explicitly disclose wherein the new memory address identifies a different row designated as the vector register.
However, in the same field of endeavor (e.g., register mapping) Jourdan discloses:
wherein the new memory address identifies a different row designated as the vector register (Jourdan discloses, at Table 1, LRa, when used as a source for the instruction LRa+3 →LRb, identifies PR2 and LRb, when used as the destination, identifies PR12. PR2 and PR12 are different physical locations, which corresponds to different rows.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Jourdan’s register updating because most instructions specify a destination that is updated. See Jourdan, col. 1, lines 21-25.

Regarding claim 12, Wheeler, as modified, discloses the elements of claim 11, as discussed above. Wheeler does not explicitly disclose storing the new memory address in the map register to map the vector register to the different row.
However, in the same field of endeavor (e.g., register mapping) Jourdan discloses:
storing the new memory address in the map register to map the vector register to the different row (Jourdan discloses, at col. 3, lines 20-25, creating a new entry in an alias table (map register) for the destination of the move.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Jourdan’s register updating because most instructions specify a destination that is updated. See Jourdan, col. 1, lines 21-25.

Regarding claim 13, Wheeler, as modified, discloses the elements of claim 12, as discussed above. Wheeler does not explicitly disclose wherein the vector register is updated without moving data stored in the particular row to the different row.
However, in the same field of endeavor (e.g., register mapping) Jourdan discloses:
wherein the vector register is updated without moving data stored in the particular row to the different row (Jourdan discloses, at col. 5, lines 24-31, performing a move without transferring data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Jourdan’s move elimination because doing so is an efficient way to execute the moves, which enhances performance. See Jourdan, col. 1, lines 17-20.

Claims 16-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Gove in view of Lee.
Regarding claim 16, Wheeler discloses:
a system, comprising: a host; and a memory device comprising: an array of memory cells, sensing circuitry comprising a plurality of compute components coupled to sense lines of the array (Wheeler discloses, at ¶ [0032], a system comprising a host coupled to a memory device, which comprises, as disclosed at ¶ [0033], an array of memory cells. Wheeler also discloses, at ¶ [0038], sensing circuitry comprising computing elements coupled to sense lines of the array.); 
…a processing resource configured to receive…register identification (ID) from a host processing resource external to the memory device, receive a command comprising…instructions from the host processing resource to perform a…operation corresponding to the…instructions on a particular…register, extract additional data from the…instructions, and cause the…operation received from the host to be executed using the additional data and data stored in a row of the array as operands by: (Wheeler discloses, at ¶ [0105], computing components (processing resources) that perform operations which, as disclosed at ¶ [0047], involves receiving addresses (IDs) of the rows (registers) in the array. Wheeler also discloses, at ¶ [0037], receiving signals that control operations, which discloses receiving a command comprising instructions, and executing the instructions received from a host, which discloses that the instructions are executable by the processing resources and the host processing resources. Wheeler also discloses, at ¶ [0063], the instructions can be mathematical operations, which discloses receiving additional data, i.e., operand data, and using the additional data in the operations, which discloses extracting the additional data from the instructions.);  
…accessing the row in the array to which the particular…register currently maps (Wheeler discloses, at ¶ [0105], performing operations using memory cells, which discloses accessing the particular cells. As described at ¶ [0038], memory cells in a memory array serve as registers during performance of logical operations and/or computations.);
wherein the compute components are configured to execute the…operation using the additional data and the data stored in the row of the array, and wherein the processing resource is further configured to perform a non-vector operation using the additional data and the data stored in the row of the array (Wheeler discloses, at ¶ [0037], executing instructions (commands) received from a host. As disclosed at ¶ [0105], executing the instructions utilizes data in memory. As disclosed at ¶ [0063], the instructions can be more complex mathematical operations, which discloses using additional data, i.e., operand data, received with an instruction. As disclosed at ¶ [0038], the operations can include logical operations, which discloses non-vector operations.).
Wheeler does not explicitly disclose a map register to map vector register identifications (IDs), defined by an instruction set architecture, to rows of the array, that the aforementioned register ID is a vector register ID, that the aforementioned instructions are vector instructions, that the aforementioned operation is a vector operation, accessing, from a table stored in the array of memory cells, a map register ID utilizing the vector register ID, accessing a memory address of a row of memory cells, accessing a memory address of a row of memory cells from the map register, using the map register ID, to determine to which row in the array a particular vector register currently maps.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
a map register to map vector register identifications (IDs), defined by an instruction set architecture, to rows of the array (Gove discloses, at ¶ [0088], a mapping table (map registers) that maps vector registers to locations within a cache. Gove also discloses, at ¶ [0065], identifying the registers, which discloses vector register IDs, based on the instructions. As the instructions are defined by the ISA, the registers IDs are likewise defined by the ISA.);
vector IDs, vector instructions, and vector operations (Gove discloses, at ¶ [0088 performing vector operation using vector registers in response to vector instructions, which discloses corresponding IDs.); and
accessing, from a table…a map register ID utilizing the vector register ID, accessing a memory address of a row of memory cells from accessing the map register, using a vector register ID, to determine to which row in the array a particular vector register currently maps (Gove discloses, at ¶ [0110], a mapping table that uses a vector register ID to determine an entry, which discloses a map register ID, that is used to identify a cache line, which discloses retrieving the memory address. Gove also discloses, at ¶ [0088], a mapping table (map registers) that maps vector registers to locations within a cache. This discloses using vector register identifiers to access the corresponding rows.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s vector registers and instructions because using vector instructions is a known technique to improve performance and achieve high throughput. See Gove, ¶ [0006]. Furthermore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include Gove’s mapping because renaming enables a small number of register identifiers to be used to refer to a large number of storage locations to eliminate execution hazards (dependencies). See Gove, ¶ [0066].
Also, in the same field of endeavor (e.g., mapping) Lee discloses:
the table stored in the array of memory cells (Lee discloses, at ¶ [0041], a mapping table stored in a memory cell array.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include storing a table in the memory cell array because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 17, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler does not explicitly disclose wherein the particular vector register is identified using the vector register ID.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
wherein the particular vector register is identified using the vector register ID (Gove discloses, at ¶ [0088], a mapping table that maps vector registers to locations within a cache. This discloses using vector register identifiers to identify the corresponding rows (registers).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s mapping because renaming enables a small number of register identifiers to be used to refer to a large number of storage locations to eliminate execution hazards (dependencies). See Gove, ¶ [0066].

Regarding claim 18, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler also discloses:
wherein the processing resource is further configured to receive a…command corresponding to the…operation from the host, wherein the…operation includes the particular…register (Wheeler discloses, at ¶ [0037], receiving signals from the host, including address latch signals to control data read/write/erase operations. These signals are interpreted as commands that specify the operation (e.g., read or write) and the memory addresses for the memory being operated on.).
Wheeler does not explicitly disclose that the aformentioned command is a vector command, that the aformentioned operation is a vector operation, and that the aforementioned register is a vector register. 
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
vector commands that correspond to vector operations performed using vector registers (Gove discloses, at ¶ [0088], executing vector instructions (commands), which discloses performing vector operations using vector.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s vector registers See Gove, ¶ [0006].

Regarding claim 19, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler also discloses:
Wheeler does not explicitly disclose wherein the processing resource is further configured to resolve references to the particular vector register using the map registers.
However, in the same field of endeavor (e.g., performing vector operations) Gove discloses:
resolve references to the particular vector register using the map registers (Gove discloses, at ¶ [0088], a mapping table that maps vector registers to locations within a cache. This discloses using identifying (resolving references to) the corresponding rows (registers).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Gove’s mapping because renaming enables a small number of register identifiers to be used to refer to a large number of storage locations to eliminate execution hazards (dependencies). See Gove, ¶ [0066].

Regarding claim 23, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler also discloses:
wherein the memory device is a DRAM device, and wherein the host comprises a processor (Wheeler discloses, at ¶ [0033], that the memory can be a DRAM array and, at ¶ [0032], that the host can include a processor.).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Gove in view of Lee in view of Jourdan.
Regarding claim 20, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler does not explicitly disclose wherein the vector operation is executable to perform a move operation for moving the data stored in a different vector register to the particular vector register.
However, in the same field of endeavor (e.g., register remapping) Jourdan discloses:
(Jourdan discloses, at col. 4, lines 60-65, register to register move instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Jourdan’s move instructions because most instructions specify a destination that is updated, such as a move. See Jourdan, col. 1, lines 21-25.

Regarding claim 21, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler does not explicitly disclose wherein the vector operation is executable to perform a move operation for moving the data stored in the particular vector register to a different vector register.
However, in the same field of endeavor (e.g., register remapping) Jourdan discloses:
wherein the vector operation is executable to perform a move operation for moving the data stored in the particular vector register to a different vector register (Jourdan discloses, at col. 4, lines 60-65, register to register move instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Jourdan’s move instructions because most instructions specify a destination that is updated, such as a move. See Jourdan, col. 1, lines 21-25.

Regarding claim 22, Wheeler, as modified, discloses the elements of claim 21, as discussed above. Wheeler does not explicitly disclose wherein the processing resource is further configured to move a memory address stored in the map register to a different map register, wherein the map register corresponds to the particular vector register and the different map register corresponds to the different vector register. 
However, in the same field of endeavor (e.g., register remapping) Jourdan discloses:
wherein the processing resource is further configured to move a memory address stored in the map register to a different map register, wherein the map register corresponds to the particular vector (Jourdan discloses, at col. 4, line 66 to col. 5, line 5, performing a move without transferring data by updating the mapping such that the mapping for the move source is copied to the mapping for the move destination.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s in memory operations to include Jourdan’s move elimination because doing so is an efficient way to execute the moves, which enhances performance. See Jourdan, col. 1, lines 17-20.

Response to Arguments
On page 11 of the response, the Applicant argues, “Wheeler and Gove do not teach "wherein the vector instructions are executable by the processing resource and by the host as defined by the instruction set architecture which is shared between the processing resource and the host," as recited in Applicant's independent claim 1, as currently amended.”
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for new grounds of rejection of the amended claims. Specifically, the Power ISA discloses an ISA that is shared between near memory processing units and “normal” processing units, such as the claimed host processing units. Power discloses both instructions for near memory execution units, such as the atomic memory operations disclosed in chapter 4, beginning on p. 857, and a full set of instructions to be executed by execution units that are not near memory execution units. This indicates that the ISA can be shared between the two types of execution units. 
The Examiner notes that Wheeler is silent regarding the ISA used by the host and the in memory processing resource. However, both the host and processing resource are capable of performing sets of operations. In general, the sets of operations that can be performed by a processing resource are defined by the ISA of the processing resource. Therefore, while Wheeler does not describe any particular ISA, it is understood that one exists. Given this fact, there are a limited number of options for configuring the system. A first option is the host and in memory processing resources can use the same (shared) ISA. A second option is the host and in memory processing resources can use different ISAs. It is the former 

On page 11 of the response the Applicant argues, “Wheeler and Gove do not teach "extract additional data from the vector instructions," as recited in Applicant's independent claims 1 and 16, as currently amended.”
Though fully considered, the Examiner respectfully disagrees. Similar arguments were made in the Applicant’s previous response and responded to in the previous office action. As noted there, Wheeler discloses performing relatively complex mathematical operations, such as NAND, NOR, addition, subtraction. See Wheeler, ¶ [0064]. These, and even relatively simple logical operations, such as a programmed shift, also disclosed by Wheeler, utilize “additional data.” Performing these operations is commonly understood to involve providing an instruction that includes an opcode and operands that specify additional data. That is, it is impossible to perform and AND operation on a value in memory without providing an additional value with which the value in memory is to be ANDed. Therefore, the Applicant’s arguments are deemed unpersuasive.

On page 11 of the response the Applicant argues, “Wheeler and Gove do not teach a memory device comprising "compute components," "a processing resource," and "wherein the compute components are configured to execute the vector operation using the additional data and the data stored in a row of the array as operands, and wherein the processing resource is further configured to perform a non-vector operation using the additional data and the data stored in the row of the array," as recited in Applicant's independent claim 16, as currently amended.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, Wheeler, which is a commonly owned disclosure, discloses a memory device comprising compute components. See Wheeler, ¶ [0038]. The compute components, when considered together and including the control circuitry that controls operation of the compute components, e.g., as described at ¶ [0037], are a processing resource included in the memory device. Instructions for performing various operations are conventionally understood to include operands. Wheeler discloses, at ¶ [0136], performing non-vector 
Wheeler does not explicitly disclose executing vector instructions using the in-memory processing resources. However, Wheeler does disclose storing data in vector format. This disclosure of vector operations, when coupled with Gove’s explicit recitation of executing vector instructions, discloses the limitations in question. The Examiner maintains it would have been obvious to incorporate the vector instructions taught by Gove into Wheeler’s system. Otherwise, what is the purpose of Wheeler’s vectorization of data. Furthermore, vectorization generally is used to increase parallelization of processing tasks, which is recognized to be an efficient way to execute instructions, as acknowledged both by Gove, e.g., at ¶ [0005], and Wheeler, at ¶ [0025]. 

On page 12 of the response the Applicant argues, “Wheeler and Gove also do note teach a map register as storing "a memory address of a row of memory cells" as recited in Applicant's independent claims 1 and 16, as currently amended. Wheeler and Gove do not teach the above claim limitations because Gove describes mapping via index and not via a memory address of a row of memory cells.” 
Though fully considered, the Examiner respectfully disagrees. The Applicant is arguing references individually. That is, Wheeler discloses, e.g., at ¶ [0047], independently addressed select lines, which correspond to rows. See, e.g., Figure 2. Therefore, Wheeler discloses addressing rows of memory cells. The only thing Wheeler does not disclose is using a map register to store the addresses. However, map registers are known, as disclosed by Gove’s disclosure of entries in a mapping table. See, 

On pages 13-14 of the response the Applicant argues, “Wheeler, Gove, and Kim do not teach "extracting additional data from the vector instructions," "that the host processing resource and the first processing resource of the memory device, which are separated by a bus, can execute a vector instruction defined by the instruction set architecture where the vector operation corresponds to the vector instructions," and "a first processing resource" and "a second processing resource," as recited in Applicant's independent claim 8, as currently amended.”
Though fully considered, the Examiner respectfully disagrees. Regarding the extraction of additional data from the vector instructions, this argument is addressed above, and the response is not repeated here, in the sake of brevity.
Regarding the host processing resource and the first processing resource executing a vector instruction, these arguments have also been addressed above, and the response is not repeated here, in the sake of brevity. Regarding the host processing resource and the first processing resource being separated by a bus, Wheeler discloses the host and memory device, which contains the processing resource, are separated by a bus. See, e.g., Figure 1. 
Regarding the first and second processing resource, as discussed above, Wheeler discloses the memory device includes a number of compute components. See Wheeler, ¶ [0038]. This discloses the claimed first and second processing resource. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 14 of the response the Applicant argues, “Wheeler, Gove, and Kim further do not teach using the data and the additional data "as operands," as recited in Applicant's independent claim 8, as currently amended.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, instructions for performing various operations are conventionally understood to include operands. Wheeler discloses, at ¶ [0136], performing operations using data stored in rows of the array as operands. The Examiner 

On page 14 of the response the Applicant argues, Wheeler and Gove also do note teach a map register as storing a memory address of "a row of memory cells" as recited in Applicant's independent claim 8, as currently amended.”
Though fully considered, the Examiner respectfully disagrees. These arguments are identical to those presented above and the response is not duplicated, in the sake of brevity.

On page 14 of the response the Applicant argues that claims 10-13 overcome the rejection for the reasons above with regard to independent claim 8.
Though fully considered, the Examiner respectfully disagrees. Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

On pages 14-15 of the response the Applicant argues that claims 20-22 overcome the rejection for the reasons above with regard to independent claim 16.
Though fully considered, the Examiner respectfully disagrees. Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 10496449 by Kolan discloses PIM instructions included in an ISA.
US 20150268875 by Jeddeloh discloses storing a mapping table in memory.
US 20180024919 by Geml discloses storing a mapping table in a memory cell array. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/